Case 20-12806-pmm          Doc 20
                               21     Filed 09/08/20
                                            09/09/20 Entered 09/08/20
                                                                 09/09/20 12:56:13
                                                                          13:41:15            Desc Main
                                     Document
                                     Document Page Page 11 of
                                                           of 22



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Jolene R. Rutt                                                             CHAPTER 7
                                 Debtor(s)

Nissan Motor Acceptance Corporation
                    Secured Creditor
             vs.                                                       NO. 20-12806 PMM

Jolene R. Rutt
                                 Debtor(s)

Robert H. Holber Esq.                                                 11 U.S.C. Section 362
                                 Trustee

                                             STIPULATION

       AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

       1.        Debtor filed this Chapter 7 bankruptcy petition on or about June 29, 2020, including

                 her Statement of Intentions in which she stated that she intended to surrender her

                 2017 Nissan Altima.

       2.        On or about August 4, 2020, Nissan Motor Acceptance Corporation (“Secured

                 Creditor”) filed a Motion for Relief.

       3.        As evidenced by the included exhibits, the Motion for Relief was intended to be for

                 the 2017 Nissan Altima, VIN 1N4AL3AP4HN338241; however, due to a clerical

                 error, an incorrect model and VIN were referenced.

       4.        No response or objection was filed to the Motion, and the Order for Relief was

                 signed and entered on September 1, 2020.

       5.        However, due to the clerical error, the Order listed an incorrect vehicle.
Case 20-12806-pmm          Doc 20
                               21    Filed 09/08/20
                                           09/09/20 Entered 09/08/20
                                                                09/09/20 12:56:13
                                                                         13:41:15     Desc Main
                                    Document
                                    Document Page Page 22 of
                                                          of 22



       6.     In order to resolve the error, Secured Creditor and Debtor agree and stipulate that

              relief from the automatic stay with regards to the 2017 Nissan Altima, VIN

              1N4AL3AP4HN338241, is effective nunc pro tunc to the September 1, 2020 order.

       7.     The stay provided by Bankruptcy Rule 4001(a)(3) is waived.

       8.     The parties agree that a facsimile signature shall be considered an original

              signature.


Date: September 8, 2020                      By: /s/Rebecca A. Solarz
                                                  Rebecca A. Solarz, Esq.
                                                  Attorney for Secured Creditor




                                              T4IBVO+-BV
Date: 4FQUFNCFS                       _____________________________
                                             Shawn J. Lau
                                             Attorney for Debtor(s)




Approved by the Court this 9th day of September            , 2020. However, the court retains
discretion regarding entry of any further order.



                                             Bankruptcy Judge
